DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 12/15/21 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 2, 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US Publication No. 2012/0018749 A1.

Lee anticipates:1.  A display panel, comprising (see fig. 1): 
	a glass substrate (100); 
	a one-dimensional photonic crystal layer (110; DBR, para. [0059]) disposed on the glass substrate and comprising a plurality of crystal unit layers stacked upon each other, and each of the plurality of crystal unit layers comprising a low-refractive-index sublayer (111, 113) disposed on a side of each of the plurality of crystal unit layers near the glass substrate and a high-refractive-index sublayer (112) disposed on a side of each of the plurality of crystal unit layers away from the glass substrate; and 
	a light-emitting functional layer (120/131/133/132G/134R/134G/134B/135/136/140) disposed on the one-dimensional photonic crystal layer.  See Lee at para. [0001] – [0107], figs. 1-3.

2.  The display panel as claimed in claim 1, wherein a refractive index of the high-refractive-index sublayer (e.g. 112 is silicon nitride, SiN at para. [0059]) is greater than or equal to 1.8, and a refractive index of the low-refractive-index sublayer is less than or equal to 1.5.

4.  The display panel as claimed in claim 2, wherein a material of the low-refractive-index sublayer is selected from the group consisting of SiO2, MgF2, YF3, YbF3, CaF2, AlF3, BaF2, LiF, NaF, and ThF4 (e.g. 111, 113 is silicon oxide, SiO2 at para. [0059])


para. [0069] – [0084], fig. 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al., Chinese Publication No. CN 104678469 A (see attached English machine translation).

Xi teaches:
1.  A display panel, comprising: 
	a glass substrate (101; see “flat panel display” at para. [0002] and glass at para. [0008], [0039]); 
	a one-dimensional photonic crystal layer (103/104) disposed on the glass substrate and comprising a plurality of crystal unit layers stacked upon each other, and each of the plurality of crystal unit layers comprising a low-refractive-index sublayer (103) disposed on a side of each of the plurality of crystal unit layers near the glass substrate and a high-refractive-index sublayer 
	a light-emitting functional layer (“LEDs” at para. [0002], [0008]) disposed on the one-dimensional photonic crystal layer.  See Xi at English machine translation para. [0001] – [0034], figs. 1-4. 

2.  The display panel as claimed in claim 1, wherein a refractive index of the high-refractive-index sublayer is greater than or equal to 1.8, and a refractive index of the low-refractive-index sublayer is less than or equal to 1.5, para. [0014], [0048].

3.  The display panel as claimed in claim 2, wherein a material of the high-refractive-index sublayer is selected from the group consisting of Ta205, TiO2, ZrO2, SnO2, CeO2, Nb205, Cr203, ZnSe, ZnS, BaS, Gd2O3, BaTiO3, CaO, BN, and ZnGe, para. [0002], [0018].

4.  The display panel as claimed in claim 2, wherein a material of the low-refractive-index sublayer is selected from the group consisting of SiO2, MgF2, YF3, YbF3, CaF2, AlF3, BaF2, LiF, NaF, and ThF4, para. [0002], [0018].

Regarding claim 5:
	It would have been obvious to one of ordinary skill in the art to from “wherein each of the plurality of crystal unit layers further comprises a transition sublayer disposed between the high-refractive-index sublayer and the low-refractive-index sublayer, a refractive index of transition sublayer is less than the refractive index of the high-refractive-index sublayer, and the refractive index of transition sublayer is greater than the refractive index of the low-refractive-index sublayer” because Xi teaches the high-refractive-index sublayer and/or the low-refractive-index sublayer may be graded at para. [0046].  For example, a graded high-refractive-index sublayer 

6.  The display panel as claimed in claim 5, wherein a material of the transition sublayer is selected from the group consisting of SiO, Y203, A1203, MgO, HfO2, ITO, and PbF2 (e.g. A graded high-refractive-index sublayer and/or the low-refractive-index sublayer in the middle of the stack at para. [0046] and see materials at para. [0002], [0018]).

8.  The display panel as claimed in claim 1, wherein the plurality of crystal unit layers comprises ten crystal unit layers, para. [0045].

9.  The display panel as claimed in claim 1, wherein the light-emitting functional layer comprises an anode layer disposed on the one-dimensional photonic crystal layer, an organic layer disposed on the anode layer, and a cathode layer disposed on the organic layer (e.g. an anode, organic and cathode layer is obvious in an LED at para. [0052] – [0053]).


Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi, as applied to claim 1 above, and further in view of Jikutani et al., WIPO Publication No. WO 2011/034194.

Regarding claim 7:
Xi teaches all the limitations of claim 1 above, and further teaches the one-dimensional photonic crystal is a Bragg reflector (DBR) at Abstract and para. [0002].  
Xi is silent the thicknesses of the high-refractive-index sublayer, the low-refractive-index sublayer, and the transition sublayer is given by a formula.

			
    PNG
    media_image1.png
    33
    281
    media_image1.png
    Greyscale

	where, 
	λ is a central wavelength of light wave emitted by the light-emitting functional layer; 
	Di is the thickness of the high-refractive-index sublayer, ni is the refractive index of the high-refractive-index sublayer; 
	D2 is the thickness of the low-refractive-index sublayer, n2 is the refractive index of the low-refractive-index sublayer; and 
	D3 is the thickness of the transition sublayer, n3 is the refractive index of the transition sublayer.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Xi with the teachings of Jikutani because the thickness DBR layers is calculated based on an art recognized formula.  “When the optical thickness is λ/4, an actual thickness D of the layer is λ/4η (where n is the refractive index of the medium of the layer).”  See Jukatani at page 18, line 26-31, page 19, lines 1-8.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above.

Regarding claim 8:

8.  The display panel as claimed in claim 1, wherein the plurality of crystal unit layers comprises ten crystal unit layers (e.g. “The DBR layer 110 may include four or more layers” at para. [0059]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)


Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   Goshono, JP 2016146407 A  (e.g. see English Abstract and fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 March 2022